


115 HR 5578 IH: Preserving America’s Infrastructure Dollars Act of 2018
U.S. House of Representatives
2018-04-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
115th CONGRESS2d Session
H. R. 5578
IN THE HOUSE OF REPRESENTATIVES

April 19, 2018
Mr. Lewis of Minnesota (for himself, Mr. Aguilar, Mr. Davidson, and Mr. Emmer) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure

A BILL
To amend title 23, United States Code, to require a life-cycle cost analysis for certain projects, and for other purposes.

 
1.Short titleThis Act may be cited as the Preserving America’s Infrastructure Dollars Act of 2018 or the PAID Act of 2018. 2.Life-cycle cost analysisSection 106(f) of title 23, United States Code, is amended— 
(1)in paragraph (1) by striking the third sentence; and (2)by adding at the end the following: 
 
(3)RequirementOn and after the first day of the first fiscal year beginning after the date of enactment of this paragraph, the Secretary shall require each State to conduct a life-cycle cost analysis for each project of the State that— (A)receives Federal financial assistance pursuant to this title; and 
(B)has an estimated total cost of $30,000,000 or more..   